Citation Nr: 1738969	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to November 1981 and from October 1984 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he requested to appear personally before the Board to provide testimony regarding his appeal related to his claims for service connection for hearing loss, a right ankle disability, a right shoulder disability, a right knee disability, pes planus, and a back disability.  The RO has sent the Veteran letters, most recently in November 2016, that he had been placed on the list of persons that were waiting to appear at a Board hearing at the RO.  The record does not show that the Veteran has withdrawn his request for a hearing or was scheduled for a hearing for which he did not appear.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested Board hearing.  Therefore, the Board finds that a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


